Citation Nr: 1100767	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  05-34 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), and, if so, whether the reopened claim may be 
granted.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to an increased rating for service-connected left 
knee disability. 

4.  Entitlement to an increased rating for service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 
1980. 

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions dated in September 2005 and April 2008 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

In October 2010, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript 
of the hearing is associated with the claims file.  

During the October 2010 hearing, the Veteran raised the issue of 
entitlement to service connection for a left wrist disability, 
claimed as secondary to his service-connected bilateral knee 
disability.  That issue has not yet been addressed by the RO and 
is referred to the RO for appropriate action.  

The issue entitlement to service connection for a left 
wrist disability, claimed as secondary to the Veteran's 
service-connected bilateral knee disability, has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See October 
2010 Travel Board hearing transcript.  Therefore, the 
Board does not have jurisdiction over that issue, and it 
is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired 
psychiatric disorder, service connection for a low back 
disability, and entitlement to a total disability rating based 
upon individual unemployability (TDIU) are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied entitlement 
to service connection for PTSD.  The Veteran did not perfect an 
appeal by submitting a timely notice of disagreement as to that 
decision, and it became final.  

2.  Evidence received since the final August 2006 rating decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a back 
disability, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim, so as to 
permit reopening of the claim.  

3.  Prior to June 2008, the Veteran's service-connected left knee 
disability was manifested by subjective complaints of pain and 
swelling, with occasional locking and giving out.  The Veteran 
was able to demonstrate flexion limited to no less than 115 
degrees and extension limited to five to 10 degrees, with 
complaints of pain.  The evidence shows the Veteran's left knee 
was stable to varus and valgus stress, with no objective evidence 
of instability.  Otherwise, there was no evidence of impairment 
of the left tibia or fibula or genu recurvatum.  

4.  Prior to May 2008, the Veteran's service-connected right knee 
disability was manifested by subjective complaints of pain and 
swelling, with occasional locking and giving out.  The Veteran 
was able to demonstrate normal extension and flexion limited to 
no less than 125 degrees.  The evidence shows the Veteran's right 
knee was as stable to varus and valgus stress, with no objective 
evidence of instability.  Otherwise, there was no evidence of 
impairment of the right tibia or fibula or genu recurvatum.  

5.  Following the Veteran's total right and left knee 
replacements in May and June 2008, his service-connected 
disabilities were manifested by extension limited to no less than 
4 and 5 degrees in his right and left knees, respectively, and 
flexion limited to no less than 110 and 113 degrees in his right 
and left knees, respectively.  The preponderance of the evidence 
is against a finding that the Veteran's left or right knee 
disability is manifested by chronic, severe symptoms, including 
painful motion, weakness, or limitation of motion or function.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final; new and material 
evidence to reopen the claim of entitlement to service connection 
for PTSD has been received, and the Veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2010).

2.  Prior to June 2008, the schedular criteria for a separate 10 
percent disability rating, for limitation of extension, is 
warranted for the Veteran's service-connected left knee 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2010).

3.  Prior to May 2008, the schedular criteria for a disability 
rating higher than 20 percent is not warranted for service-
connected right knee disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

4.  Following the Veteran's total right and left knee 
replacements in May and June 2008, the schedular criteria for 
disability ratings higher than 30 percent for service-connected 
left and right knee disabilities are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) was denied in a rating decision dated September 
2005.  At that time, the evidentiary record contained post-
service VA treatment records that showed the Veteran sought 
treatment for anxiety related to recent life events; however, the 
RO noted that the Veteran had not submitted details regarding a 
stressful event in service that resulted in his claimed PTSD and 
his claim was denied.  

Subsequently, the Veteran submitted post-service treatment 
records from a private health care provider that showed he sought 
continued treatment for ongoing anxiety, depression, and stress 
related to events in his life.  The private treatment records 
also showed the Veteran reported a stressful event in service 
where he was made responsible for a Marine recruit of marginal 
intelligence, named David McClure, who was eventually killed 
during an abusive discipline process.  The Veteran reported that 
he blamed himself and felt guilty about the recruit's death and 
the evidence shows he was diagnosed with PTSD and major 
depression.  

In support of his claim, the Veteran also provided details 
regarding additional in-service stressors, such as witnessing a 
fellow Marine, named Peterson, get run over and killed by a 
taxicab while they were on a weekend pass in Tijuana, Mexico, in 
September 1977; having to testify against a fellow Marine and 
friend, named Sellers, who murdered a girl; and being hit in the 
stomach every day in boot camp by his drill instructor, Sergeant 
Gonzales.  

Given the new evidence submitted in support of the Veteran's PTSD 
claim, the RO re-adjudicated his claim in a rating decision dated 
August 2006.  However, the RO denied the Veteran's claim on the 
basis that, while he had been diagnosed with PTSD, the Veteran 
was not a combat veteran and there were insufficient details to 
verify the occurrence of his non-combat related stressors.  

The Veteran was advised of the RO's determination on August 23, 
2006; however, the Veteran did not submit a statement expressing 
disagreement with the RO's decision until August 24, 2007, more 
than one year after the RO issued the August 2006 rating 
decision.  As such, the RO determined that the Veteran's August 
2007 statement and purported notice of disagreement was untimely 
and that the August 2006 rating decision was final.  See 
38 U.S.C.A. § 7105 (West 2002).  Instead, the RO accepted the 
Veteran's August 2007 statement as a claim to reopen the issue of 
entitlement to service connection for PTSD.  

Since the August 2006 rating decision, the Veteran has submitted 
evidence that shows a Marine recruit named Lynn McClure, who was 
mentally disabled, was killed during a mock bayonet drill that 
was supervised by a drill instructor who was tried for the 
recruit's death.  Also associated with the evidentiary record are 
treatment records which reflect that the Veteran suffers from 
PTSD related to an incident while in boot camp.  

At the time of the last final decision, there was no independent 
evidence of record that corroborated or verified the occurrence 
of any of the Veteran's reported stressors, and in determining 
whether new and material evidence has been submitted to reopen a 
claim for service connection, the Board presumes the credibility 
of all evidence.  Therefore, the Board finds that the evidence 
submitted since the August 2006 rating decision is new, relates 
to an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the claim 
for entitlement to service connection for PTSD may be reopened.  
See 38 U.S.C.A. § 5108.  

While the Veteran has only specifically requested service 
connection for PTSD, the law changed and the Board must now 
consider alternative current conditions that are within the scope 
of the claim, including those psychiatric disorders that are 
reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In this case, as noted, the evidence reflects that the 
Veteran has been diagnosed with PTSD, major depression, 
dysthymia, and generalized anxiety disorder.  Therefore, as 
reflected on the title page of this decision, the issue has been 
re-characterized as entitlement to service connection for an 
acquired psychiatric disorder, to include all psychiatric 
disorders reflected in the evidentiary record.  

Unfortunately, additional evidentiary development is needed 
before a fully informed decision may be rendered in this claim.  
Therefore, the merits of the reopened claim of service connection 
for an acquired psychiatric disorder will be addressed in the 
Remand portion of this decision.  


Increased Ratings

Entitlement to service connection for left and right knee 
conditions was granted in March 2004, and the RO assigned 
separate 10 percent disability ratings pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5003-5260, effective May 21, 2003.  

The Veteran disagreed with the disability ratings assigned to his 
bilateral knee disabilities and, in June 2007, the RO increased 
his disability ratings to 20 percent, effective May 21, 2003, 
under DC 5258.  

Because the Veteran underwent total knee arthroscopy on his right 
and left knees in March and April 2007, respectively, a temporary 
total disability rating of 100 percent was assigned for one year 
for the right knee, effective March 12, 2007, and for the left 
knee, effective April 23, 2007, under DC 5055.  Likewise, a 30 
percent rating was assigned for the right knee from May 1, 2008 
and for the left knee from June 1, 2008, under DC 5055.  

The Veteran was advised of the increased ratings in August 2007 
but he did not withdraw his appeal.  Thus, the appeal for an 
increased rating continues.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The Board will proceed to evaluate whether the Veteran's 
service-connected right and left right knee disabilities warrant 
a disability rating higher than 20 percent prior to March and 
April 2007, respectively, and if the knee disabilities warrant a 
disability rating higher than 30 percent from May and June 2008 
respectively.  

Disability Ratings Prior to Total Knee Replacements
in March and April 2007

As noted, prior to the Veteran's total right and left knee 
replacements, his bilateral knee disabilities were rated as 20 
percent disabling under DC 5258, which provides that a 20 percent 
rating is warranted where there is dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into the 
joint.  Because the Veteran is assigned the highest possible 
disability rating available under DC 5258, the Board will 
evaluate his service-connected disabilities to determine if a 
higher, or separate, disability rating is warranted under other 
diagnostic codes.  

Review of the pertinent evidence reveals that, prior to 2007, the 
Veteran complained of pain and swelling in his left and right 
knee joints, as well as occasional locking and giving out.  At 
the December 2003 VA examination, the Veteran demonstrated range 
of motion in his left knee from zero to 125 degrees but the 
examiner noted that his motion was painful.  In his right knee, 
the Veteran was able to demonstrate range of motion from zero to 
no less than 125 degrees.  X-rays conducted at the VA examination 
revealed minimal degenerative changes in both knee joints.  
Otherwise, the evidence of record reflects that the Veteran 
demonstrated normal range of motion in his left and right knee, 
except for two occasions.  In February 2002, the Veteran's left 
knee flexion was limited to 115 degrees and, in February 2006, 
his left knee extension was limited between five to 10 degrees.  
Likewise, while X-rays of the Veteran's knees revealed 
degenerative joint disease, MRIs conducted in June 2004 revealed 
evidence suggestive of meniscal tears in both knee joints.  See 
post-service treatment records dated from 2000 to 2010.  

The evidence of record consistently describes the Veteran's left 
and right knees as stable to varus and valgus stress, with no 
objective evidence of instability.  

Because the preponderance of the evidence shows the Veteran is 
able to move his left and right knee in all planes of excursion, 
a higher or separate disability rating is not warranted under DC 
5256, for ankylosis.  Likewise, because the preponderance of the 
evidence shows the Veteran's knees are stable, with no objective 
evidence of instability, a higher or separate disability rating 
is not warranted under DC 5257.  

As noted, the preponderance of the evidence shows the Veteran is 
able to demonstrate normal range of motion in his left and right 
knees.  However, the evidence also shows that the range of motion 
in his left knee is limited in flexion to no less than 115 
degrees, which is noncompensable under DC 5260.  Nevertheless, 
because there is evidence showing that the Veteran's range of 
motion in his left knee is limited in extension by five to ten 
degrees, the Board will resolve all doubt in favor of the Veteran 
and find that a separate 10 percent rating is warranted under DC 
5261.  

Because the evidence does not contain any findings suggestive of 
an impairment of the tibia or fibula or genu recurvatum involving 
the left or right knee, the Board finds that a separate or higher 
disability rating is not warranted under DCs 5262 or 5263.  

38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. Brown, 8 
Vet. App. 202 (1995), require the Board to consider the Veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. 
App. 194 (1997), the Board is not required to assign a separate 
rating for pain.  

In evaluating the Veteran's right and left knee disabilities 
under the criteria of DeLuca, supra, the Board notes that 
December 2003 VA examiner noted the Veteran complained of pain 
while demonstrating range of motion in his left knee.  While the 
examiner did not estimate the Veteran's additional functional 
loss due to pain, the Board notes that the Veteran is not 
prejudiced thereby because the 10 and 20 percent ratings assigned 
under DCs 5261 and 5258 contemplate any additional functional 
limitation the Veteran experiences in his left knee due to pain.  
There is no evidence of record that shows the Veteran experiences 
pain while demonstrating range of motion in his right knee.  As 
such, the Board finds any additional functional limitation is 
contemplated in the disability ratings currently assigned to the 
Veteran's left and right knee disabilities and that an increased 
evaluation is not warranted based on application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence supports the grant 
of a separate 10 percent disability rating under DC 5261 for the 
Veteran's service-connected left knee disability.  However, the 
preponderance of the evidence is against the grant of a higher 
disability rating for his service-connected right knee 
disability.  In making this determination, all reasonable doubt 
has been resolved in favor of the Veteran.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Disability Ratings from
May and June 2008

As noted, following the Veteran's total right and left knee 
replacements, his bilateral knee disabilities were rated as 30 
percent disabling under DC 5055, which provides that following 
the one year after the knee replacement, a 30 percent is the 
minimum rating.  With intermediate degrees of residual weakness, 
pain or limitation of motion, rate by analogy to diagnostic codes 
5256, 5261, or 5262.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent rating is warranted.  

Review of the pertinent evidence of record reflects that, 
following the Veteran's knee surgeries, he continued to complain 
of pain that was exacerbated by prolonged standing, movement, and 
climbing stairs.  At the May 2008 VA examination, there was no 
evidence of giving way or instability and the Veteran denied 
having episodes of dislocation or locking.  There was, however, 
evidence of swelling, pain, stiffness, and weakness in both 
knees.  The Veteran was able to demonstrate range of motion in 
his left knee to no less than 5 degrees in extension and no less 
than 113 degrees in flexion.  In his right knee, the Veteran was 
able to demonstrate extension to no less than 4 degrees and 
flexion to no less than 110 degrees.  The Veteran complained of 
pain while demonstrating range of motion in both knees; however, 
the examiner noted that the Deluca criteria were negative for 
both knees.  The examiner also noted that the Veteran's surgical 
scars were well-healed.  

In evaluating the Veteran's left and right knees under DC 5055, 
the Board notes that he is currently receiving the minimum rating 
assignable following the one year after total knee replacement.  
In evaluating his disabilities by analogy under DCs 5256, 5261, 
and 5262, the Board finds that higher ratings are not warranted 
because the Veteran has not demonstrated symptoms that more 
nearly approximate the level of disability contemplated for 
ratings higher than 30 percent under those diagnostic codes.  
Indeed, the Veteran has not demonstrated flexion fixed between 10 
and 20 degrees in either joint and, while he has demonstrated 
slightly limited motion in extension and flexion, he is able to 
demonstrate flexion to more than 15 degrees and extension to more 
than 45 degrees.  

Likewise, the Board finds that the evidence does not reflect that 
the Veteran's left or right knee disability is manifested by 
chronic, severe symptoms, including painful motion, weakness, or 
limitation of motion or function.  Indeed, while the Veteran 
complains of pain while demonstrating range of motion, his 
limitation of motion is no more than slight, given that his 
extension is limited to no less than 4 and 5 degrees in his right 
and left knees, respectively, and that his flexion is limited to 
no less than 110 and 113 degrees in his right and left knees, 
respectively.  In this regard, the Board notes that normal 
flexion of the knee is 140 degrees and normal extension of the 
knee is zero degrees.  See 38 C.F.R. § 4.71a, Plate II.  
Moreover, the Board notes that, while the May 2008 VA examiner 
stated that there was weakness in the Veteran's left and right 
knee, the examiner also noted that the Veteran's muscular 
strength was normal at 5/5 in both extremities.  

Therefore, based on the foregoing, the Board finds that a higher 
disability rating is not warranted for the Veteran's service-
connected left and right knee disabilities under DC 5055 from May 
and June 2008.  

The Board has considered the Veteran's service-connected knee 
disabilities under the criteria of DeLuca, supra; however, as 
noted, while the Veteran complained of pain while demonstrating 
range of motion, the May 2008 VA examiner stated that the DeLuca 
criteria were negative, which is evidence against a finding that 
an increased evaluation is warranted based on application of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In summary, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 30 percent for the Veteran's service-
connected left and right knee disability, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, supra.  
ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for PTSD, the appeal is granted to 
that extent only.  

Prior to May 2008, entitlement to a disability rating higher than 
20 percent is not warranted for the Veteran's service-connected 
right knee disability.  

Prior to June 2008, a separate 10 percent rating is warranted for 
limitation of extension affecting the Veteran's service-connected 
left knee disability, prior to the left knee replacement.  

From May 2008, entitlement to a disability rating higher than 30 
percent is not warranted for the Veteran's service-connected 
right knee disability.  

From June 2008, entitlement to a disability rating higher than 30 
percent is not warranted for the Veteran's service-connected left 
knee disability.  


REMAND

As noted, review of the record reveals the Veteran has been 
diagnosed with PTSD, major depression, dysthymia, and generalized 
anxiety disorder.  The evidence reflects that the Veteran has 
attributed his current psychiatric disorders to several stressful 
events that occurred during service, as well as other non-service 
related stressful events that occurred during and after service.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a) (2010); (2) medical 
evidence of a causal nexus between current symptomatology and a 
claimed in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

With respect to the second element, if the evidence shows that 
the Veteran did not serve in combat with enemy forces during 
service, or if there is a determination that the Veteran engaged 
in combat but the claimed stressor is not related to such combat, 
there must be independent evidence to corroborate the Veteran's 
statement as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In this case, the Veteran has reported that he was exposed to 
several stressful events during his military service, including 
witnessing a fellow Marine named Peterson get run over and killed 
by a taxicab while they were on a weekend pass in Tijuana, 
Mexico, in September 1977; having to testify against a fellow 
Marine and friend, named Sellers, who murdered a girl; and being 
hit in the stomach every day in boot camp by his drill 
instructor, Sergeant Gonzales.  While the Veteran has attempted 
to provide detailed information regarding these stressors, the RO 
has determined that the Veteran has not provided sufficient 
details regarding these stressors in order to request that the 
Marine Corps University Archives (MCUA) search unit records for 
verification.  

Nevertheless, the Veteran has also reported a stressor that 
involved his being made responsible for a Marine recruit of 
marginal intelligence, named David McClure, who was eventually 
killed during an abusive discipline process.  The Veteran has 
provided independent evidence that corroborates the occurrence of 
this reported stressor; therefore, the Board finds the Veteran 
has provided one verified stressor on which a diagnosis of PTSD 
may be based.  

The post-service treatment records document continued treatment 
the Veteran has received for his variously diagnosed psychiatric 
disability and the treatment records contain conflicting evidence 
regarding whether the Veteran's current psychiatric disability is 
related to his reported military stressors, his non-military 
stressors, or a combination of both.  Indeed, while there is 
evidence that states the Veteran suffers from PTSD related to an 
incident in boot camp, the evidence also reflects that the 
Veteran's symptoms are situational in nature and that his 
psychiatric problems stem from childhood abuse and abusive 
treatment in the Marines.  See VA Outpatient treatment records 
dated May 2000, May 2005, July 2005, and November 2005.  

At the November 2009 VA examination, the examining physician 
reviewed the evidentiary record and noted the evidence showed the 
Veteran reported being exposed to several stressors during his 
life before, during, and after service, including the one 
verified stressor.  After examining the Veteran, the VA examiner 
opined that the Veteran does not have PTSD or any mental disorder 
based solely on the one verified stressor in service.  

The examiner noted that the Veteran quite clearly complains of 
symptoms of PTSD due to a variety mostly of unverified stressors 
that he reports occurred in service, including but not limited to 
the verified stressor of the circumstances leading up to and the 
death of Recruit McClure.  See also November 2005 VA outpatient 
treatment record.  

While the evidentiary record contains medical opinions that 
address the likelihood that the Veteran's current psychiatric 
disorders are related to his military service, the Board finds 
that the medical opinions are less than dispositive because they 
merely suggest that the Veteran's current psychiatric disorders 
may or may not be related to his military service.  In this 
regard, the United States Court of Appeals for Veterans Claims 
has held on multiple occasions that etiology opinions indicating 
only a possibility of a causal link with service are too 
speculative in nature to be afforded significant probative value.  
See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish a causal relationship); Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in 
terms such as "could have been" is not probative).  Therefore, 
the Board finds that a remand is necessary in order to obtain a 
non-speculative medical opinion that addresses the likelihood 
that the Veteran's current psychiatric disorders are related to 
his military service, including the one verified stressor 
reported by the Veteran.  


Low Back Disability

The Veteran has asserted that he currently has a low back 
disability that was incurred during military service.  The 
service treatment records reflect that the Veteran sought 
treatment for back pain on three separate occasions during 
service and that he was variously diagnosed with a muscle strain 
and low back abrasion.  See service treatment records dated 
January and June 1977 and May 1979.  In fact, at his discharge 
examination in June 1975, the Veteran reported having occasional 
back pain, which the examiner noted was not considered disabling.  

Nevertheless, the Veteran has also asserted that his current low 
back disability may be secondary to his service-connected 
bilateral knee disability.  

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  However, service connection is also warranted 
for a disability which is aggravated by, proximately due to, or 
the result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2010).  

The Veteran was afforded a VA examination in December 2003 to 
determine if his low back disability is related to his military 
service.  The examiner reviewed the claims file but also noted 
that the Veteran's medical history was obtained from the Veteran 
himself.  In this regard, the VA examiner noted that the Veteran 
was treated for back pain during military service but that the 
Veteran also reported a history of pre-military injury to his 
back.  After examining the Veteran, the VA examiner diagnosed him 
with chronic mechanical low back strain which, per the Veteran's 
record, is a pre-existing condition.  As such, the VA examiner 
opined that the low back disability is not secondary to his left 
knee condition.  

While the December 2003 VA examination report is considered 
competent medical evidence, the Board finds that the medical 
opinion provided by the examiner is afforded lessened probative 
value for the following reasons:  

First, while the VA examiner noted that the Veteran reported a 
pre-service injury to his back, it does not appear that the VA 
examiner considered the evidence that shows the Veteran's pre-
service injury involved the Veteran's cervical spine area and not 
his lumbar spine area.  Indeed, the June 1975 entrance 
examination reflects that the Veteran reported having recurrent 
back pain, which the examiner noted was occasional left scapular 
area back pain that was secondary to an old gymnastics injury, 
and the Veteran has reported that the back condition he had prior 
to service involved the upper back near the shoulder blades, not 
his low back.  See May 2004 statement from the Veteran.  

Next, the Board notes that the VA examiner did not consider 
whether the Veteran's current low back strain is related to his 
military service, including the treatment he received for low 
back pain therein.  

Finally, the Board notes the VA examiner did not consider whether 
the current low back strain was aggravated by, proximately due 
to, or the result of his service-connected left and right knee 
disabilities.  

There is no other medical opinion of record that addresses 
whether the Veteran's current low back strain is related to his 
military service, to include as secondary to his service-
connected bilateral knee disabilities.  Therefore, the Board 
finds a remand is necessary in order to obtain an appropriate 
medical opinion.  

TDIU

At the October 2010 Travel Board hearing, the Veteran filed a 
claim for TDIU on the basis that he is no longer able to work due 
to his service-connected knee disabilities.  He also asserted 
that he is currently receiving disability benefits from the 
Social Security Administration (SSA) due to the disabilities 
involving his knees, back, and PTSD.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If the above percentages are 
not met, the Veteran's claim may still be referred to the 
Director, Compensation and Pension Service for an extraschedular 
rating, when the evidence of record shows that Veteran is 
"unable to secure and follow a substantially gainful occupation 
by reason of service-connected disabilities."  38 C.F.R. § 
4.16(b).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but not to his age or to any impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.  The Veteran's employment history, his educational and 
vocational attainment, as well as his particular physical 
disabilities are to be considered in making a determination on 
unemployability.

The veteran is currently service-connected for left and right 
knee disabilities that were separately rated 20 percent disabling 
from May 2003 to April 2007, and rated 30 percent disabling from 
June and May 2008, respectively.  Because the veteran does not 
have one service-connected disability rated as at least 60 
percent, or two or more disabilities with a combined rating of at 
least 70 percent, with one disability rated at 40 percent, the 
initial criteria for schedular consideration for the grant of 
TDIU under 38 C.F.R. § 4.16(a) are not met. However, he may still 
be entitled to TDIU based on 38 C.F.R. §§ 4.l6(b), 3.32l(b).

In this context, while the Veteran has asserted that he is unable 
to work due to his service-connected left and right knee 
disabilities, the evidentiary record does not contain a medical 
opinion that addresses this issue.  Indeed, while the Veteran 
testified that he was unable to continue working due to his 
bilateral knee disability, his service-connected knee 
disabilities do not warrant the highest possible rating available 
under the schedular criteria on the Rating Schedule.  

Based upon the foregoing, the Board finds this case presents 
unusual or exceptional circumstances, in that the Veteran's 
service-connected left and right knee disabilities do not warrant 
an increased rating based on the schedular rating criteria but 
there is lay evidence of record that indicates that he was unable 
to continue working due to his service-connected knee 
disabilities.  As a result, a referral of the total rating claim 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration is warranted.  The authority to 
assign extra-schedular ratings has been specifically delegated to 
the Under Secretary for Benefits and the Director of the 
Compensation and Pension Service, and not the Board, in the first 
instance.  Therefore, the correct course of action for the Board, 
where it finds that entitlement to an extra-schedular evaluation 
may be present, is to raise the issue and remand it for the 
proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following action:

1.	Request that the physician who conducted 
the November 2009 VA examination review 
the claims file and provide an addendum 
report that addresses the following 
questions:

a.	Is it at least as likely as not (i.e., a 
probability of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that the 
Veteran currently has any psychiatric disability 
that is related to his military service?

b.	The examiner should be informed that only a 
diagnosis of PTSD must be supported by a verified 
stressor.  Therefore, the examiner should 
consider whether the unverified stressors 
reported by the Veteran are events to which his 
diagnoses of major depression, dysthymia, and 
generalized anxiety disorder may be related.  

c.	If the examiner is unable to distinguish the 
disabilities or symptoms that are due to the 
Veteran's military service, alone, the examiner 
should so state and explain why this is so.  
Likewise, if the examiner is unable to answer the 
foregoing questions without resort to mere 
speculation, he or she should so state and 
explain why this is so.  

2.	Provide the Veteran with a VA examination to determine 
if he currently has a low back disability that is 
related to his military service, to include as 
secondary to his service-connected left and right knee 
disabilities.  Any and all studies deemed necessary by 
the examiner should be completed.  The claims file 
must be made available to the examiner for review in 
conjunction with the examination, and the examination 
report should reflect that such review is 
accomplished.  

a.	The examiner should be requested to 
indicate the diagnosis of any currently 
manifested low back disability.  If the 
examiner continues the diagnosis of 
mechanical low back strain, the 
examiner should state whether the back 
strain represents a chronic disability, 
as opposed to symptoms, such as pain or 
tenderness, that do not have any 
underlying objective clinical findings 
representative of a diagnosable 
disability.  

b.	The examiner should also be requested 
to provide an opinion as to whether it 
is at least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any currently diagnosed 
low back disability is causally related 
the veteran's active military service.

c.	The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 
50 percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that any currently diagnosed low back 
disability is aggravated by, 
proximately due to, or the result of 
the Veteran's service-connected left 
and right knee disabilities.  

d.	A rationale must be provided for each 
opinion offered.  If the examiner is 
unable to provide the requested 
opinions without resort to mere 
speculation, the examiner must so state 
and explain why this is so.  

3.	Adjudicate the claim for a total rating based 
upon individual unemployability due to service- 
connected disability, including completing any 
evidentiary development deemed appropriate such 
as obtaining a medical opinion that addresses 
whether the Veteran is unable to secure or 
maintain gainful employment due to his service-
connected disabilities.  After all development 
has been conducted, refer the claim to the 
appropriate department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular consideration.

4.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on appeal 
are not granted to the Veteran's satisfaction, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development 
of the case, and that the consequences of failure to report for 
a VA examination without good cause may result in denial of the 
claim.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


